internal_revenue_service number release date index number --------------------------- ---------------------------------------------- --------------------------- -------------------------- --------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ----------------- telephone number -------------------- refer reply to cc corp plr-107989-10 date date legend parent ----------------------------------------------------------- ------------------------------------------------------------- --------------------------- distributing ----------------------------------------------------------- ------------------------------------------------------------- ------------------------------------------ sub ----------------------------------------------------------- ------------------------------------------------------------- ------------------------------------ sub ----------------------------------------------------------- ------------------------------------------------------------- ------------------------------ sub ----------------------------------------------------------- -------------------------------------------------------------- ------------------------------------------------------------- sub ----------------------------------------------------------- ------------------------------------------------------------- ------------------------------------------------- sub ----------------------------------------------------------- ---------------------------------------------- plr-107989-10 ------------------------------------------------------------- controlled ------------------------ ----------------------------------------------------------- ------------------------------------------------------------- exchange industry x business a business b business c state a state b a b c ----------------------------------- ------------------------------- ------------------------ ----------------------------------------------------- --------------------------------------------------------------------------------- --------------------------- ------ ------------- ----------------- ---------------- ---------------- dear ------------------ this letter responds to your date request submitted by your authorized representatives for rulings on certain federal_income_tax consequences of the proposed transactions described below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the internal distribution and the external distribution each as defined below i satisfy the business_purpose requirement of plr-107989-10 sec_1_355-2 ii are being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 statement of facts parent is a state a holding_company and the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return parent has approximately a shares of common_stock outstanding which is publicly traded on the exchange it has no other classes of stock and no securities outstanding parent directly owns all of the stock of distributing sub and sub distributing is a state a holding_company that directly owns all of the stock of sub sub sub and controlled distributing has approximately dollar_figureb of notes the notes outstanding which were issued in four separate series because the proposed transactions will likely result in a change_of control and a credit-rating downgrade of distributing under the terms of the notes each note holder will have the right to require distributing to repurchase all or any part of such holder’s note parent through its separate_affiliated_group as defined in sec_355 the parent sag operates three different businesses that are segments of industry x sub and sub are engaged in business a distributing through its separate_affiliated_group as defined in sec_355 the distributing sag is engaged in business b controlled a wholly owned subsidiary of distributing is engaged in business c financial information has been submitted indicating that each of business a business b and business c have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years because controlled’s economic model is more closely aligned with that of business a and its business is largely dedicated to supplying sub pursuant to the terms of a comprehensive agreement the controlled agreement entered into by sub controlled and certain state regulatory agencies there are significant operational and managerial reasons why parent wants to continue to own and operate controlled after the proposed transactions plr-107989-10 proposed transactions for what are represented to be valid business reasons parent has proposed the following transactions the proposed transactions i ii iii iv v vi parent will issue up to dollar_figurec of new debt distributing will merge with and into a newly formed state b corporation that is wholly owned by distributing the distributing reincorporation the newly formed state b corporation will hold no more than a nominal amount of assets prior to the merger parent has represented that the distributing reincorporation qualifies as a reorganization within the meaning of sec_368 references to distributing will be to the reincorporated entity unless the context otherwise requires distributing will effect a stock split in which each share of distributing common_stock held by parent will be exchanged at a specified conversion ratio for a greater number of shares resulting in parent holding the same number of shares of distributing stock immediately prior to the external distribution as the number of outstanding shares of parent stock at that time the distributing recapitalization in connection with the distributing recapitalization cash will be distributed for any fractional share of distributing stock parent has represented that the distributing recapitalization qualifies as a reorganization within the meaning of sec_368 distributing will distribute all of its controlled stock to parent the internal distribution parent will transfer up to dollar_figurec of cash to distributing the contribution in order to establish the appropriate capital structure for distributing and to assist distributing in satisfying its repurchase obligations under the notes parent will distribute all of its distributing stock to parent’s shareholders the external distribution because of differing retirement benefits certain employees who perform services at controlled are employed by a subsidiary of distributing in connection with the proposed transactions these employees will be transferred to controlled or an indirect subsidiary of parent pursuant to the controlled agreement sub owns certain economic interests with respect to real_property governed by the controlled agreement while controlled owns all other interests and rights with respect to the property notwithstanding that title to plr-107989-10 the real_property is held by sub parent has consistently operated the property in accordance with the terms and conditions of the controlled agreement and the ownership rights described above and for tax purposes has treated sub as owning an economic_interest in the property and controlled as holding beneficial_ownership of all other interests and rights with respect to the property since the execution of the controlled agreement parent intends to correct the title to controlled’s interests and rights in the real_property but any_action taken will not affect how ownership of the interests and rights is reported for tax purposes following the proposed transactions parent distributing controlled and their subsidiaries will continue to provide certain operating services to other members of the parent group and the distributing group that are now being provided between the companies under existing contracts all such services will be provided pursuant to arm’s length contracts in addition in connection with the proposed transactions distributing anticipates entering into a tax_sharing_agreement and a transition services agreement with parent and its subsidiaries further to reassure investors and facilitate a smooth transition following the proposed transactions parent and distributing may share a common chairman of the board for a period of time at a minimum parent expects the chairman’s term to be consistent with the guidance provided in revrul_2003_74 2003_2_cb_77 representations internal distribution the following representations are made regarding the internal distribution 1a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing 1b the five years of financial information submitted on behalf of business b conducted by the distributing sag is representative of the present operations of the business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 1c the five years of financial information submitted on behalf of business c conducted by controlled is representative of the present operations of the business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-107989-10 1d the distributing sag neither acquired_business b nor acquired control of an entity conducting business b during the five-year period ending on the date of the internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business b throughout the five-year period ending on the date of the internal distribution the distributing sag will have been the principal_owner of the goodwill and significant assets of business b and it will continue to be the principal_owner following the internal distribution 1e controlled neither acquired_business c nor acquired control of an entity conducting business c during the five-year period ending on the date of the internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the internal distribution controlled will have been the principal_owner of the goodwill and significant assets of business c and it will continue to be the principal_owner following the internal distribution 1f 1g following the internal distribution the distributing sag and controlled will each continue the active_conduct of its business independently and with its separate employees the internal distribution is carried out for the following corporate business purposes to facilitate the external distribution the internal distribution is motivated in whole or substantial part by one or more of these corporate business purposes 1h the internal distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 1i 1j for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired plr-107989-10 by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution or ii attributable to distributions on distributing stock that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution 1k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the internal distribution 1l immediately before the internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d 1m immediately before the internal distribution distributing will not have an excess_loss_account within the meaning of sec_1_1502-19 in controlled’s stock 1n payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 1o no two parties to the internal distribution are investment companies as defined in sec_368 and iv 1p the internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 1q immediately after the internal distribution either no person will hold a percent or greater interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an investment immediately before the transaction or neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 1r there is no regulatory legal contractual or economic compulsion or requirement that the contribution be made as a condition of the internal distribution the fact that the value of distributing will decrease as a result of plr-107989-10 the internal distribution was not a consideration in the decision to contribute property to distributing the internal distribution is not contingent on there being contributed to distributing assets having a specified or a roughly specified value contribution and external distribution the following representations are made regarding the contribution and external distribution 2a no part of the consideration to be distributed by parent will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of parent 2b the five years of financial information submitted on behalf of business a conducted by the parent sag is representative of the present operations of the business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 2c the five years of financial information submitted on behalf of business b conducted by the distributing sag is representative of the present operations of the business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 2d the parent sag neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the external distribution the parent sag will have been the principal_owner of the goodwill and significant assets of business a and it will continue to be the principal_owner following the external distribution 2e the distributing sag neither acquired_business b nor acquired control of an entity conducting business b during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business b throughout the five-year period ending on the date of the external distribution the distributing sag will have been the principal_owner of the goodwill and significant assets of business b and it will continue to be the principal_owner following the external distribution plr-107989-10 2f 2g following the external distribution the parent sag and the distributing sag will each continue the active_conduct of its business independently and with its separate employees the external distribution is carried out for the following corporate business purposes to facilitate equity and debt financing by distributing to capitalize on a number of significant growth opportunities available to business b and to improve the fit and focus of business a and business b by resolving inherent internal managerial and operational conflicts the external distribution is motivated in whole or substantial part by one or more of these corporate business purposes 2h the external distribution is not used principally as a device for the distribution of the earnings_and_profits of parent or distributing or both 2i 2j for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of parent stock entitled to vote or percent or more of the total value of shares of all classes of parent stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on parent stock that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution 2k the total adjusted_basis of the assets that will be transferred to distributing in the contribution will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by distributing and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by parent from distributing and transferred to parent’s shareholders or creditors pursuant to the plan_of_reorganization plr-107989-10 2l the total fair_market_value of the assets transferred to distributing in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by distributing in the contribution and external distribution ii the amount of any liabilities owed to distributing by parent that are discharged or extinguished in the contribution and external distribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by parent in the contribution and external distribution the fair_market_value of the assets of distributing will exceed the amount of its liabilities immediately_after_the_exchange 2m any liabilities assumed within the meaning of sec_357 by distributing in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred 2n no intercorporate debt will exist between parent and distributing at the time of or subsequent to the external distribution 2o immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further parent’s excess_loss_account if any with respect to the distributing stock will be included in income immediately before the external distribution see sec_1_1502-19 2p payments made in connection with all continuing transactions if any between parent and distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 2q no two parties to the external distribution are investment companies as defined in sec_368 and iv 2r the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in parent or distributing including any predecessor or successor of any such corporation 2s immediately after the external distribution either no person will hold a percent or greater interest within the meaning of sec_355 in the stock of parent or distributing who did not hold such an investment plr-107989-10 immediately before the transaction or neither parent nor distributing will be a disqualified_investment_corporation within the meaning of sec_355 rulings internal distribution based solely on the information and representations submitted we rule as follows on the internal distribution no gain_or_loss will be recognized by distributing on its distribution of the controlled stock in the internal distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of parent upon its receipt of the controlled stock in the internal distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of parent immediately after the internal distribution will be the same as the basis of the distributing stock in the hands of parent immediately before the internal distribution sec_358 and sec_1_358-1 such basis will be allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by parent in the internal distribution will include the holding_period of the distributing stock with respect to which the internal distribution will be made provided that such distributing stock is held as a capital_asset on the date of the internal distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 contribution and external distribution based solely on the information and representations submitted we rule as follows on the contribution and external distribution the contribution together with the external distribution will constitute a reorganization under sec_368 parent and distributing will each be a_party_to_a_reorganization under sec_368 plr-107989-10 no gain_or_loss will be recognized by parent on the contribution sec_361 no gain_or_loss will be recognized by distributing on the contribution sec_1032 no gain_or_loss will be recognized by parent on the external distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of parent upon the receipt of the distributing stock in the external distribution sec_355 the aggregate basis of the parent stock and the distributing stock in the hands of each parent shareholder immediately after the external distribution will be the same as the basis of the parent stock in the hands of such parent shareholder immediately before the external distribution sec_358 and sec_1_358-1 such basis will be allocated between the parent stock and the distributing stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c if a parent shareholder that purchased or acquired shares of parent stock on different dates or at different prices is not able to identify which particular share of distributing stock or portion thereof is received with respect to a particular share of parent stock the shareholder may designate which share of distributing stock is received with respect to a particular share of parent stock provided the terms of the designation are consistent with the terms of the external distribution sec_1_358-2 the holding_period of the distributing stock received by parent shareholders in the external distribution will include the holding_period of the parent stock with respect to which the external distribution will be made provided that such parent stock is held as a capital_asset on the date of the external distribution sec_1223 earnings_and_profits will be allocated between parent and distributing in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transactions under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects plr-107989-10 resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether the internal distribution and the external distribution satisfy the business_purpose requirement of sec_1_355-2 whether the internal distribution and the external distribution will be used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both and iii whether the internal distribution and the external distribution will be part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely frances l kelly assistant to the branch chief branch office of associate chief_counsel corporate cc
